UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 DARREN R. VASATURO,

        Plaintiff,
            v.                                            Civil Action No. 15-1736 (JEB)
 SASHA PETERKA, et al.,

        Defendants.




                                 MEMORANDUM OPINION

       Pro se Plaintiff Darren Vasaturo’s initial Amended Complaint ran 227 pages and strung

together a series of farfetched allegations about Central Intelligence Agency officers who had

“conspired among themselves and with others to undertake actions intended to undermine

Plaintiff’s ability to lead a productive life in Kyoto[, Japan].” ECF No. 75 (Am. Compl.), ¶ 104.

The Court sua sponte issued a Memorandum Opinion and Order dismissing the suit for its

patently insubstantial nature, but giving Vasaturo “one more opportunity to file a pleading of

reasonable length that sets out a coherent claim.” ECF No. 198 at 1. While his newly filed

Second Amended Complaint is somewhat less digressive, it remains essentially fictitious and

will thus be dismissed.

I.     Background

       Vasaturo is a “private American citizen residing in Kyoto, Japan.” Sec. Am. Compl., ¶ 1.

He “served in the U.S. Army Signal Intelligence Corps as a Voice Intercept Operator, Korean,”

and he “is married to a Japanese national with whom he has two children.” Id., ¶ 35. His latest

45-page Second Amended Complaint names as Defendants 17 alleged CIA officers, as well as a


                                                1
dozen other U.S. officials and agencies, alleging a conspiracy to drive him out of Kyoto. See,

e.g., id., ¶ 51 (“Upon information and belief, PTF [Plaintiff] alleges that the defendants, and

others, not yet known, conspired between and amongst themselves to unlawfully intrude into his

life for personal and political reasons tied to the objective of displacing PTF from central

Kyoto.”); ¶ 59 (CIA had “ultimate aim of displacing him from Kyoto so that the CIA et al. could

conduct CO [covert operations?] unimpeded by the presence of PTF, an observant, culturally

engaged area specialist.”). Although Plaintiff is obviously an intelligent and articulate

individual, his allegations simply do not cohere. Some detailed quoting of the Complaint makes

this manifest.

       Vasaturo speaks of each personal interaction with the various Defendants as if it has been

engineered by clandestine CIA agents to injure him. See, e.g., id., ¶ 44 (Defendant “Roughan

contacted PTF out of the blue after PTF’s future wife became pregnant . . . , and [Plaintiff]

suspected a ruse to elicit data about PTF’s girlfriend’s pregnancy.”); ¶ 49 (Defendant “Peterka

recruited [a woman named] Kudo . . . with the aim of reintroducing her to seductively undermine

PTF’s 3-year relationship with his then girlfriend by exploiting their formerly romantic

affinity.”); ¶ 58 (Kudo, who had “unilaterally decided to abort the child, against PTF’s wishes

and after claiming that abortion was against her religion,” subsequently ambushed him,

“emerg[ing] from hiding near PTF’s dwelling to intrude herself, baldly asserting that she herself

was still PTF’s girlfriend, etc., in front of PTF’s new girlfriend, shamelessly trying to drive her

off under false pretenses.”); ¶ 60 (“Plaintiff suffered assault and battery in December of 2007

when [Defendant] Paquette et al. set him up to be attacked at a bar where he’d agreed to meet

Yoshiyuki for a drink. The attacker was purported to be Moroccan by [Defendant] Douglass,

who attempted to provoke PTF to take revenge on the culprit, belying his role in the



                                                  2
conspiracy.”); ¶ 69 (“Schultz assumed airs of a rustic anti-intellectualism and [Defendant]

Houser disseminated disinformation, both of which were aimed at dumbing down, diluting, and

discrediting a cultural tradition which PT[F] actively cultivates.”); ¶ 80 (“[A] goal of the

conspiracy was to facilitate the infiltration of PTF’s immediate environs by [Defendant]

Zimbleman et al., with the nursery school being a primary social institution targeted for

(re)infiltration.”).

        He also imagines himself the target of CIA action. See, e.g., id., ¶ 47 (“PTF’s computer

was hacked multiple times, and emails with Paquette deleted.”); ¶ 48 (“When Chapman asked

[Defendant] Abdelsamad if he knew PTF, Abdelsamad threatened to kill him if he mentioned to

PTF that they had met.”); ¶ 62 (“PTF was humiliated and demoralized by the pursuit of the

fraudulent [CIA] offer of translation work over a period spanning a month.”), ¶ 65 (“[T]he CIA

continually introduced clandestine agents into his immediate environs to annoy and harass

him.”); ¶ 67 (“[A] plan had already been hatched by rogue CIA officers aiming to displace PTF

from Kyoto years before [Defendant] Schaeffer was assigned to the Consulate in Osaka.”); ¶ 73

(CIA agent’s “article represented a clear threat in the form of an expression of intent by the CIA

to infiltrate [Defendant] Lotman into PTF’s environs and promote him as a pseudo-culture

figure.”); ¶ 80 (CIA “immediately regrouped and took to planning a counteroffensive aimed at

reversing the gains of PTF’s campaign to liberate the Goshominami area from the CIA et al.

menace.”); ¶ 112 (“PTF has been targeted for exclusion from Kyoto by the CIA et al because he

is an area specialist, and practices Kinko-ryu (Fuke-shu) shakuhachi.”); ¶ 116 (“CIA CO have

aimed to saturate social institutions so as to exercise undue influence in civil society, generating

the conditions under which there would be an inevitable conflict between PTF in his normal




                                                  3
daily activities and clandestine agents due to overlapping spheres of activity and mutually

incompatible goals and dispositions.”).

II.    Analysis

       In its prior Opinion, the Court explained that on rare occasions, it may dismiss a case sua

sponte for lack of subject-matter jurisdiction. See Mem. Op. at 3. This occurs where a

complaint is “‘patently insubstantial,’ presenting no federal question suitable for decision.” Best

v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) (quoting Neitzke v. Williams, 490 U.S. 319, 327 n.6

(1989)). This standard requires that the “claims be flimsier than ‘doubtful or questionable’ –

they must be ‘essentially fictitious.’” Id. Claims that fall into this category include “bizarre

conspiracy theories, any fantastic government manipulations of [the] will or mind, [and] any sort

of supernatural intervention.” Id. As a general rule, this procedural vehicle is “reserved for

complaints resting on truly fanciful factual allegations,” while 12(b)(6) dismissals “cull legally

deficient complaints.” Id. at 331 n.5. The Court’s prior Opinion then set forth a litany of

decisions dismissing cases under this standard. See Mem. Op. at 4-5.

       Although the events alleged here are not supernatural, neither are they remotely plausible.

Even after the Court permitted Vasaturo another chance to explain his case, “ensur[ing] that

Plaintiff has a full opportunity to set forth any legitimate causes of action he may actually

possess,” Mem. Op. at 5, he has not sufficiently done so. The Second Amended Complaint

remains a paradigm of outlandish claims about a CIA conspiracy.

       Permitting such a case to proceed, moreover, is not without costs. Not only would the

government have to expend its finite resources briefing a motion to dismiss, but the individual

Defendants who have no connection at all to the CIA must either pay lawyers or spend time

debunking the suit. Indeed, some have already done so. See, e.g., ECF No. 47-1 (Answer of



                                                  4
Defendant Dalsky) at 1 (“I have never been employed by the Central Intelligence Agency and I

am not currently employed by the Central Intelligence Agency.”); ECF No. 60 (Answer of

Defendant Yarden) at 1 (“I have no recollection of having ever made [Plaintiff’s]

acquaintance.”); ECF No. 61 (Answer of Defendant Taylor) at 1 (“Defendant is not now, and has

never been employed by the Central Intelligence Agency in any way.”).

       For all of these reasons, the appropriate course requires immediate termination of the suit.

III.   Conclusion

       The Court, accordingly, will issue a contemporaneous Order dismissing the Second

Amended Complaint without prejudice as patently insubstantial.


                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: August 1, 2016




                                                5